Citation Nr: 1718980	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from September June 1970 to June 1973.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in in Denver, Colorado, which, in pertinent part, denied service connection for bilateral hearing loss. 

The Veteran testified from Denver, Colorado, at a May 2016 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.

This case was previously before the Board in July 2016, where the Board, in pertinent part, remanded the bilateral hearing loss issue on appeal for additional development, to include obtaining a new VA audiometric examination report.  An October 2016 VA audiometric examination report has been associated with the record; therefore, the Board finds that there has been substantial compliance with the Board's July 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, in the July 2016 decision, the Board remanded the issues of whether new and material evidence has been received to reopen service connection for numbness/tingling in the arms and legs (also claimed as peripheral neuropathy) and service connection for neck, low back, and bilateral shoulder disorders for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  In both the July 2016 Board decision and the subsequently issued August 2016 SOC, the Veteran was explicitly informed that the issues would not be returned to the Board unless the appeal was perfected.  To date, the Veteran has not perfected the appeal of these issues.  As such, the issues of whether new and material evidence has been received to reopen service connection for numbness/tingling in the arms and legs (also claimed as peripheral neuropathy) and service connection for neck, low back, and bilateral shoulder disorders are not before the Board at this time.



FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

2.  Symptoms of bilateral hearing loss have been continuous since service separation.  

3.  The Veteran has a current disability of bilateral hearing loss.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the Board is granting service connection for bilateral hearing loss, the issue is substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; 		 (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed sensorineural hearing loss (SNHL), as organic diseases of the nervous system, is a "chronic disease" under 38 C.F.R. 
§ 3.309(a).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As the Board is granting presumptive service connection for bilateral hearing loss based on continuity of symptomatology (adjudicated below) since service under 
38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. 
§ 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 
38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends generally that bilateral hearing loss is due to service as a result of exposure to loud noise during active military service.  See May 2016 Board hearing transcript.  The Veteran has reported various loud noise exposures during service, including gunfire, engine noise, and mortars, and having hearing loss since 

service.  See May 2016 Board hearing transcript.  In a November 2016 statement, the Veteran wrote that bilateral hearing loss disability symptoms began during service due to exposure to helicopter engine noise.  
Initially, the Board finds that the Veteran has a current disability of bilateral hearing loss.  An October 2016 VA audiometric examination report conveys the Veteran was diagnosed with bilateral hearing loss.  Current bilateral hearing loss disability has been established.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from exposure to various loud noises during service, including gunfire, engine noise, and mortars while performing duties as a helicopter mechanic.  The Veteran is competent to report loud noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  See DD Form 214 (reflecting "aircraft mechanic"); see also 38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

The Board also finds the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss have been continuous since service.  At the May 2016 Board hearing, the Veteran testified that hearing loss was proximately due to service and that symptoms of hearing loss were intermittent and, at times, masked by symptoms of the service-connected tinnitus during service.  The Veteran also testified that hearing loss began in service due to gunfire, aircraft, and helicopter engine noise exposure as a helicopter mechanic.  

Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after 

service when the evidence establishes in-service incurrence); Hensley, at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that hearing was diminished during service and continued to worsen since service separation.  

Service treatment records do not contain any complaints, symptoms, diagnoses, or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Throughout the course of this appeal, the Veteran has contended that bilateral hearing loss began during service and has continued to worsen since service separation.  See May 2016 Board hearing transcript.  The Board finds that the Veteran has made credible statements that bilateral hearing loss symptoms began in active service and have been continuous since service.  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board also finds the Veteran's assertions of the onset of bilateral hearing loss during service and his reports that he has had bilateral ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, current diagnoses, and the lack of probative evidence to the contrary, to be credible.  


For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of hearing loss, presumptive 
service connection for bilateral hearing loss is warranted under 38 C.F.R. 
§ 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss renders moot other theories of service connection. 


ORDER

Service connection for bilateral hearing loss is granted.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


